Citation Nr: 1140739	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-31 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include depression and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to February 1963 

This case comes before the Board of Veteran Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In June 2008 the Veteran testified at a Board hearing.  

In a decision in September 2010, the Board denied the claim currently on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in March 2011, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that the VA opinion in June 2009 was inadequate as the examiner did not discuss a January 31, 1963, in-service medical board report indicating the Veteran had a diagnosis of an emotional instability reaction nor did the examiner discuss a service treatment record dated January 16, 1963 which showed the Veteran appeared "sullen and quite depressed" and had suicidal thoughts.  The parties found that it is not clear whether the examiner considered this evidence when she determined that there was no evidence in the claims folder indicating that the Veteran's current depression is related to service.  The Joint Motion instructed that clarification from the June 2009 examiner or an additional medical opinion be obtained to determine whether the Veteran's current psychiatric disorder is related to service, noting that the examiner must specifically address the January 1963 in-service treatment for symptoms described as being depressed and the January 1963 diagnosis of an emotional instability reaction.  

In order to comply with the Court's Order, the case is remanded for the following:

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from the VA examiner who conducted the VA examination in June 2009, or if the examiner is unavailable a different examiner should provide the opinion.  The claims folder should be made available to the examiner for review and the examiner is asked to address the following:

Whether it is at least as likely as not that the Veteran has a chronic acquired psychiatric disorder, to include depression and anxiety disorder, which is related to service, including the January 1963 in-service treatment for symptoms of depression and the January 1963 diagnosis of an emotional instability reaction.  

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation. 

A rationale must be provided for all opinions offered.  If the examiner cannot provide any requested opinion without resort to speculation, the examiner should so state and provide the reasons why such an opinion would be speculative. 

2. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


